WHALEY, Judge.
Briefly, the plaintiff’s contention is that the enactment of the Revenue. Act of 1921 (42 Stat. 227) repealed the Revenue Act of 1918 (40 Stat. 1057), and that therefore any estate tax assessed on an estate of a decedent who had died within one year prior to the enactment of the 1921 act, so that the tax had not been definitely accrued or assessed until after the enactment of the 1921 act, was relieved from all tax burdens by the phraseology of the later statute.
The precise point raised by the plaintiff in this case has been considered by this court and determined adversely to the taxpayer’s contention in the very able and exhaustive opinion by Judge Green in the case of Hanna v. United States, 68 Ct. Cl. 45, certiorari denied, 280 U. S. 632, 50 S. Ct. 161, 74 L. Ed. 654. The Circuit Court of Appeals for the Second Circuit, affirming the District Court for the Eastern District of New York [38 F.(2d) 879] in Alker et al. v. United States, 47 F.(2d) 229, certiorari denied 283 U. S. 842, 51 S. Ct. 489, 75 L. Ed. 1452, followed the reasoning of this court in the Hanna Case, supra, and reached the same conclusion, denying the plaintiff recovery. The Circuit Court'of Appeals for the First, Second, Fourth, Seventh, and Eighth Circuits are all in accord. United States v. Ayer, 12 F.(2d) 194 (C. C. A. 1st); Schoenheit et al. v. Lucas, 44 F.(2d) 476, 490 (C. C. A. 4th); Ewbank v. United States, 50 F.(2d) 409 (C. C. A. 7th) affirming District Court for the Southern District of Indiana, 37 F.(2d) 383, 385; Hodgkins v. Commissioner, 44 F.(2d) 43 (C. C. A. 7th); Flannery v. Willcuts, 25 F.(2d) 951 (C. C. A. 8th); Page v. Skinner, 298 F. 731 (C. C. A. 8th). The Board of Tax Appeals has consistently held in accord with these decisions. Zeile v. Commissioner, 20 B. T. A. 1039; Guaranty Trust Co. of New York, Executor, v. Commissioner, 16 B. T. A. 314. The only decision supporting the plaintiff is that of the District Court of Delaware, Wilmington Trust Co., v. United States, 28 F.(2d) 205. The Wilmington Trust decision was analyzed and discussed by this court in the Hanna Case when it declined to follow the rule in that ease. The District Court of New Jersey in the Third Circuit has likewise refused to recognize the authority of the Wilmington Trust Case, and has followed the principles enunciated by this court in the Hanna Case. O’Brien et al. v. Sturgess, 39 F.(2d) 950.
The petition should be dismissed. It is so ordered.